Citation Nr: 0031085	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-16 951	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for alcohol abuse.

3. Entitlement to service connection for a personality 
disorder.

4. Entitlement to service connection for degenerative joint 
disease of the back.

5. Entitlement to service connection for skin cancer of the 
arms and shoulders.

6. Entitlement to service connection for partial removal of 
the liver and intestines.

7. Entitlement to service connection for a urinary bladder 
disorder.

8. Entitlement to service connection for a gall bladder 
disorder.

9. Entitlement to service connection for a prostate disorder.

10. Entitlement to service 
connection for a gunshot wound of the left hand and left 
ankle.

11. Entitlement to service 
connection for residuals of fractures of the ribs.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).  
During the pendency of this appeal, the appellant moved to 
Richmond, Virginia and the Roanoke RO has assumed 
jurisdiction over the case.

The issues of entitlement to service connection for PTSD, 
alcohol abuse, degenerative joint disease of the back, skin 
cancer of the arms and shoulders, partial removal of the 
liver and intestines, urinary bladder disorder, gall bladder 
disorder, prostate disorder, gunshot wound of the left hand 
and left ankle and residuals of fractured ribs are the 
subject of the remand immediately following this decision.



FINDING OF FACT

The veteran does not have, nor does he allege to have, a 
personality disorder that is the result of already service-
connected disability.


CONCLUSION OF LAW

Service connection for a personality disorder is not 
warranted.  38 C.F.R. §§ 3.303(c), 3.310, 4.9, 4.127 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that, in view of the following 
discussion, the Secretary is not required to provide 
assistance to the claimant with respect to the claim for 
service connection for a personality disorder since no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Pursuant to 38 C.F.R. § 3.303(c), congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§ 4.9, 4.127 (to the same effect).  In reviewing the evidence 
of record, the Board notes that while various psychiatric 
diagnoses have been reported throughout the appellant's 
extensive medical history, the presence of a confirmed 
diagnosis of a personality disorder has not been documented.  
Although it is unclear from the medical evidence of record as 
to whether a diagnosis of a personality disorder has been 
confirmed, the Board finds that, even if such a disorder is 
in fact present, it is not a disorder for which VA benefits 
are available.  See e.g. Winn v. Brown, 8 Vet. App. 510 
(1996), Carpenter v. Brown, 8 Vet.App. 240 (1995) (under 38 
C.F.R. §§ 3.303(c) and 4.127, personality disorders are not 
compensable conditions for VA benefits purposes.)  Although 
disability resulting from a personality disorder may be 
service connected, this may be done only in the limited case 
where the disorder is due to or the result of already 
service-connected disability.  38 C.F.R. § 4.127.  Given the 
absence of any suggestion, even by the veteran, that he has a 
personality disorder which was caused or aggravated by 
service-connected disability, service connection may not be 
granted.  Accordingly, entitlement to service connection for 
a personality disorder is not warranted and the claim is 
denied.


ORDER

Service connection for a personality disorder is denied.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat 2096 
(2000) was enacted.  This law, in part, eliminated the 
threshold evidentiary burden on a claimant of submitting a 
well-grounded claim.  It further amended 38 U.S.C.A. § 5103 
(West 1991) and set forth in greater detail the obligation of 
VA to assist claimants in the development of facts pertinent 
to their claims. 

Review of the record reveals that the appellant's service 
medical records (SMRs) have not been associated with the 
claims folder.  Documentation within the record reflects that 
the National Personnel Records Center (NPRC) indicated in a 
December 1990 response to a request from the Jackson, 
Mississippi RO, that the SMRs had been sent at an unknown 
date to the Montgomery, Alabama RO.  In correspondence dated 
in March 1991, in response to a follow-up request from the 
RO, NPRC again noted that all medical records were sent to 
the Montgomery RO.  In July 1991, the Columbia, South 
Carolina RO requested the appellant's 201 file from NPRC in 
conjunction with the appellant's claim for service connection 
for PTSD, to which NPRC indicated that all medical records 
had been sent to the Montgomery RO.  There is no indication 
within the record that any additional action was undertaken 
in an effort to obtain either the appellant's 201 file, which 
NPRC mistakenly interpreted as a request for SMRs or for the 
appellant's SMRs from the Montgomery RO.  In view of these 
circumstances, the Board believes that additional efforts 
must be undertaken in order to comply with the duty to 
assist.

Furthermore, the Board notes that, in February 1999 
correspondence, the United States Armed Services Center for 
Research of Unit Records, (USASCRUR) noted that the available 
casualty data did not list the individuals as identified as 
casualties in the appellant's claim.  However, it was 
indicated that, in order to provide further research 
concerning specific combat incidents and casualties, the 
appellant must provide additional information describing the 
incident, including the most specific date possible, the type 
and location, number and full names of casualties, unit 
designations to the squadron level and any other units 
involved.  In addition, USASCRUR was unable to document the 
appellant's Vietnam unit and his dates of assignment.  It was 
also noted that any future requests for information must 
include a copy of his Air Force (AF) Form 7.  Unfortunately, 
there is no indication within the record that this 
information was provided to the appellant or his 
representative or that any additional efforts were undertaken 
to provide USASCRUR with more specific information for 
further research of the appellant's claim.

In view of the manner in which this case has been handled so 
far, and in light of the statutory changes, the issues of 
entitlement to service connection other than a personality 
disorder must be returned to the RO to allow for review of 
the appellant's case in order to ensure compliance with the 
newly enacted law.

Accordingly, in order to ensure due process in this case and 
in an effort to assist the appellant in the development of 
his claims, this case is REMANDED for the following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for the disabilities 
at issue from 1998 to the present time.  
The RO should make arrangements to 
obtain all medical records from all the 
sources reported by the appellant.  If 
private medical treatment is reported 
and those records are not obtained, the 
appellant and his representative should 
be informed and afforded an opportunity 
to obtain the records.  Efforts to 
obtain any records that are not already 
on file should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2. The RO should forward a copy of 
USASCRUR's February 1999 letter to the 
appellant and his representative for 
review and response.  It should be noted 
that all additional information provided 
by the appellant in an effort to address 
the identified deficiencies will be 
forwarded to USASCRUR for additional 
research.

3. The RO should request that the 
Montgomery RO undertake a search for the 
appellant's service medical records.  
All efforts to obtain the missing 
service medical records should be 
documented and any records discovered in 
response to this request should be 
associated with the claims folder.

4. The RO should again request the 
appellant's 201 file from the NPRC.  It 
should be specifically noted that the 
201 file had been requested previously 
but that NPRC had mistakenly interpreted 
those efforts as a request for the 
missing SMRs.  

5. Upon completion of the above, the RO 
should review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  Examinations 
should be conducted and medical 
opinions should be sought to ascertain 
whether any of the claimed 
disabilities is attributable to 
military service.  The examiner(s) 
should be asked to specifically 
diagnose each disability found 
relative to the veteran's claims of 
service connection, and provide an 
opinion as to the medical 
probabilities that each diagnosed 
problem is attributable to military 
service.  The examiner(s) opinions 
should also address the question of 
whether any disability believed to be 
related to service has caused or made 
worse any of the other claimed 
disabilities.  

6. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the examination reports 
to ensure that they comply with the 
directives of this remand.  If any 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West,  11 
Vet.App. 268 (1998).

7. Thereafter, the RO should re-
adjudicate the claims addressed in 
this remand, to include re-
adjudication of the service connection 
claims on their merits.  The RO must 
consider all the evidence of record as 
well as all evidence obtained as a 
result of this remand. 

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matters the 
Bord has remanded to the RO. Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

If any benefit remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The appellant need take no action until otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 7 -


